JON 0. NEWMAN, Circuit Judge,
with whom OAKES, Chief Judge, KEARSE and WINTER, Circuit Judges, join, dissenting from denial of rehearing in banc:
This is an unusual case to request rehearing in banc, and we believe it is important to explain why we believe such rehearing is warranted. Our reasons concern the need to avoid misunderstanding on the part of authors and publishers as to the copyright law of this Circuit — misunderstanding that risks deterring them from entirely lawful writings in the fields of scholarly research, biography, and journalism. We would have preferred an in banc rehearing to avoid such misunderstanding. Though rehearing is favored by five of the twelve active judges of this Court, it has not gained the support of the required majority and has therefore been denied. The denial of rehearing, however, does not mean that this Circuit is committed to the language of the panel opinion that has created the risk of misunderstanding, and by this expression of views we hope to allay such misunderstanding.
At the outset, we emphasize what the careful reader of the panel opinion will readily appreciate: The holding of the panel opinion is only that in the circumstances of this case, the doctrine of laches bars the issuance of a preliminary injunction. Had the panel majority confined its opinion to that unexceptional conclusion, there would have been no occasion even to consider a rehearing in banc. Normally, the appearance of language beyond the holding would also be no occasion for rehearing. In most contexts, the clarification and refinement of such language and the extent to which it will affect future holdings may safely await future litigation. But many authors and publishers are understandably reluctant to risk litigation. Many important works of authorship command a limited readership. The cost of defending a copyright infringement suit, even if the prospect of success is high, will frequently be a powerful deterrent to inclusion of passages that approach but do not exceed the limits of permissible fair use. Our unwillingness to see entirely lawful writings withheld from publication prompts this expression of views. We focus upon the standards both for infringement and for issuance of an injunction.
1. Copying expression to report facts accurately. The Supreme Court in Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 105 S.Ct. 2218, 85 L.Ed.2d 588 (1985), and this Court in Salinger v. Random House, Inc., 811 F.2d 90 (2d Cir.), cert. denied, 484 U.S. 890, 108 S.Ct. 213, 98 L.Ed.2d 177 (1987), ruled that unpublished writings “[u]nder ordinary circumstances,” Harper, 471 U.S. at 555, 105 S.Ct. at 2228, are protected from copying sought to be justified as fair use. Neither decision, however, purported to deal with the problem that concerned the District Judge in this case. That problem is whether, even as to unpublished writings, the doctrine of fair use permits some modest copying of an author’s expression in those limited circumstances where copying is necessary fairly and accurately to report a fact set forth in the author’s writings.
Surveying the District Judge’s opinion, the panel majority writes:
The district court sees a significant distinction in purpose between the use of an author’s words to display the distinctiveness of his writing style and the use of an author’s words to make a point about his character, finding far greater justification in the latter than in the former. We find such a distinction unnecessary and unwarranted in applying the statutory fair use purpose factor.
873 F.2d at 583. We are not sure precisely what the panel opinion means by this passage, but we are confident that it has not *663committed the Circuit to the proposition that the copying of some small amounts of unpublished expression to report facts accurately and fairly can never be fair use.
In the context of published material, this Court has held that copying a few words of expression is permissible fair use where such copying is “the only valid way precisely to report” a fact in the copyrighted work. Consumers Union v. General Signal Corp., 724 F.2d 1044, 1049 (2d Cir.1983), cert. denied, 469 U.S. 823, 105 S.Ct. 100, 83 L.Ed.2d 45 (1984). Expressive words sometimes need to be copied “in the interest of accuracy, not piracy.” Id. Though New Era involves an unpublished work, as to which the scope of fair use is “narrower,” Harper, 471 U.S. at 564, 105 S.Ct. at 2232, the distinction between copying expression to enliven the copier’s prose and doing so where necessary to report a fact accurately and fairly has never been rejected even as to unpublished writings in any holding of the Supreme Court or of this Court. Indeed, in Harper the Supreme Court acknowledged the distinction in the context of an unpublished writing. Though the Court declined to permit the copying of unpublished expression simply because such expression could be deemed “newsworthy,” 471 U.S. at 557, 105 S.Ct. at 2228, the Court recognized that some brief quotes might be “necessary adequately to convey the facts.” Id. at 563, 105 S.Ct. at 2232. President Ford’s characterization of White House tapes as the “smoking gun” was cited as an example of a phrase deemed “perhaps so integral to the idea expressed as to be inseparable from it.” Id. Fair use was denied in Harper because “The Nation did not stop at isolated phrases” but instead made a use of protected expression that “exceeds that necessary to disseminate the facts.” Id. at 563-64, 105 S.Ct. at 2232-33.
Perhaps the panel opinion in New Era meant only to say that the distinction as phrased by the District Judge was unwarranted or that the distinction was unwarranted in light of the amount of protected expression that was copied. Whatever was intended, we are satisfied that the distinction has validity, and, though we would have preferred to see the matter clarified in either the panel opinion or a rehearing of it, we do not believe that biographers and journalists need be apprehensive that this Circuit has ruled against their right to report facts contained in unpublished writings, even if some brief quotation of expressive content is necessary to report those facts accurately.
2. Injunction as a remedy for infringement. Language in the panel opinion can be read to suggest that once infringement has been found, the remedy of an injunction follows as of course, save only in situations where some affirmative defense, such as laches, is established. Again, we are not certain that the panel intended its language to be so understood, but surely such a conclusion does not follow from the holdings in Harper and Salinger, nor is it the law of this Circuit. Harper did not involve a request for an injunction; the plaintiff sought only damages. Salinger involved a preliminary injunction but not an injunction to halt distribution of a book already in publication; the injunction required the defendant only to revise galley proofs to delete infringing material prior to publication.1
The panel’s holding demonstrates that its language is not to be understood as nar*664rowing the equitable discretion as to the propriety of an injunction, which is conferred by statute, 17 U.S.C. § 502 (1982). Laches is, of course, an equitable doctrine, and the panel’s application of the laches doctrine demonstrates that equitable considerations, in this as in all fields of law, are pertinent to the appropriateness of in-junctive relief. The public interest is always a relevant consideration for a court deciding whether to issue an injunction.
We do not believe that anything we have said in this opinion concerning fair use or injunctive relief is contrary to the views of a majority of the judges of this Court. Indeed, though there might be differences in phrasing, we think it likely that the members of the panel that decided this appeal will readily apply these principles as facts in future cases may warrant. Our preference to have these matters clarified now, in light of ambiguous language in the panel opinion that risks misunderstanding in the sensitive field of authorship, is what prompts us to issue this opinion in respectful dissent from the denial of rehearing in banc.

. Since the writer of this opinion is responsible for one sentence in the Salinger opinion partially quoted by the panel opinion in support of the view favoring issuance of an injunction, some words of clarification about that sentence are appropriate. The sentence reads, “If [the biographer] copies more than minimal amounts of (unpublished) expression, he deserves to be en-joined_” Salinger, 811 F.2d at 96. The panel majority writes, "Since [under ordinary circumstances] the copying of ‘more than minimal amounts' of unpublished expressive material calls for an injunction barring the unauthorized use, [Salinger] at 96, the consequences of the district court's findings seem obvious.” New Era, 873 F.2d at 584 (bracketed words are proposed to be added by the panel majority to its opinion). The partially quoted sentence from Salinger was concerned with the issue of infringement, not the choice of remedy. Indeed, there was no dispute as to remedy in that case at all once infringement was found, since the infringing work had not been published and the injunction sought and issued in that case required only some deletions from galley proofs. It would have been preferable to have said in Salinger "... he deserves to be found liable for infringement.”